Citation Nr: 0310632	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over twenty-one years of active duty service 
ending in May 1978.  He died in October 1998.  The appellant 
is his widow. 

The case is before the Board of Veterans' Appeals on appeal 
from a February 1999 rating decision by a Regional Office 
(RO) of the Department of Veteran's Affairs (VA).  The 
appellant testified at a RO hearing in June 2000, and a Board 
hearing at the RO in October 2002.  


REMAND

Upon initial review of the claims file at the Board, it 
became apparent that the appellant had not been given notice 
of the Veterans Claim Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In March 2003, the Board sent a letter to the appellant 
informing her of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the appellant under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In other words, it appears that the 
Board's effort to ensure compliance with VCAA notice 
provisions was without legal authority, and the case must 
therefore be returned to the RO so that it may afford the 
appellant proper notice of VCAA.  

At the time of the veteran's death, service connection was in 
effect for a number of disabilities.  It appears that the 
appellant is contending that it was the stress associated 
with pain and suffering from these disabilities which brought 
about a cardiovascular condition which resulted in his death.  
She has submitted copies of medical literature in support of 
her contentions.  In view of the nature of the contentions, 
the Board believes that an appropriate medical opinion should 
be obtained to comply with 38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
appellant of the evidence necessary to 
substantiate her claims, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

2.  The RO should take appropriate action 
to ensure that copies of the veteran's 
hospital records in connection with his 
hospitalization and death at Cape Fear 
Valley Hospital, Fayetteville, North 
Carolina, in October 1998 are made of 
record. 

3.  The RO should then forward the claims 
file to a VA cardiovascular examiner for 
review and an opinion as to the etiology 
of the cardiovascular disease which led 
to the veteran's death.  After reviewing 
the claims file (to include copies of 
medical literature submitted by the 
appellant), the examiner should offer an 
opinion as to whether the veteran's 
cardiovascular disease was related to the 
veteran's active duty service or whether 
his service-connected disabilities were a 
principal or contributory cause of his 
death. 

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought as to both the cause of 
death issue and the 38 U.S.C.A. § 1318 
issue can be granted.  Unless the benefit 
sought is granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




